Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	
Status of Continued Examination Application (RCE)
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set
 forth in 37 CFR 1.17(e), was filed in this application after the final rejection.  Since this
 application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37
 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 
pursuant to 37 CFR 1.114.  Applicants’ submission filed on 02/04/2022 has been entered.

Response to Amendment
2.	The amendment filed on 02/04/2022 has been made of record and entered.  Claims 8 & 16 have been amended.  Claims 15 & 21-41 have been canceled.
	Claims 1-14, 16-20, & 42 are currently pending in this application.

Status of Withdrawn Claim(s)
3.	Claims 14 & 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.

Claim Rejections - 35 USC § 102(a)(2)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-13 & 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karpov et al. (US 10,183,276 B2).
	Karpov et al. ‘276 discloses a catalytic material comprising: a refractory metal oxide support
which comprises alumina; optionally comprises up to about 30% promoter, stabilizer, or both; rhodium-
containing multimetallic nanoparticles and having an average primary particle size of about 1 to about
20 nanometers (See col. 28- col. 30, claims 1-26). The promoter and the stabilizer is a rare-earth oxide,
which is selected from the group consisting of ceria, lanthana, neodymia, galdolinia, yttria, praseodymia,
samaria, hafnia, and combinations thereof (See col. 29, claims 22 & 23). The promoter and stabilizer is
an alkaline-earth metal oxide, which is selected from the group consisting of barium, strontium oxide, or
combination thereof (See col. 29, claims 24 & 25).  See also entire reference for more details.
	The reference appears to teach a catalytic material having the same PGM nanoparticles and
average particle size range as the claimed TWC catalyst composition, thus anticipates the instant claims.
	With respect to the limitation on “a standard deviation (SD) no more than 1 nm” in the instant
claim 1, it is inherent and expected that the disclosed catalytic material would have the same standard
deviation (SD) value as well since it is the same catalytic material having the same average particle size as being claimed.
	Regarding claim 13, the limitation on “wherein the PGM nanoparticles have an average particle
size of less than 40 nm after aging at 950°C for 20 hours” is noted.  It would appear that this is a

teaches the same PGM nanoparticles having the same average particle size, it would be inherent and
expected that the same average particle size would be obtained after aging at the same temperature
and time.

Response to Applicants’ Arguments
5.	The remarks filed on 02/04/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive because of the following reasons.
	Applicants provided a data for different Examples of the Karpov et al. ‘276 reference showing the mean particle size (nm) and standard deviation (nm) is noted.  It would appear from the instant specification on page 16, Table 1 discloses Rh having an average particle size of 15.5 nm with a standard deviation of 6.9 for Catalyst 2 (which is the claimed invention).  Thus, either the claimed TWC catalyst composition having “a standard deviation (SD) no more than 1 nm” recited in the instant claim 1 is not supported by the instant disclosure or the instant specification page 16, Table 1 where it discloses “a deviation of 6.9 nm” is not commensurate within the scope of the instant claim 1.
	Furthermore, the instant specification does not appear to show or discuss how the standard deviation (SD) of the claimed TWC catalyst composition is calculated.
	It is considered the Karpov et al. ’276 reference is still an applicable prior art over the instant claims as applied because it teaches a catalytic material having the same PGM nanoparticles and an average particle size as claimed.  Since the instant claim 1 does not include any other limitations other than the same catalytic components and the same average particle size, it is only reasonable to conclude that the catalyst of the Karpov et al. ‘276 would have the same standard deviation (SD).
	


6.	This is an RCE of applicant's earlier Application No. 16/523,057.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
7.	Claims 1-14, 16-20, & 42 are pending.  Claims 1-13 & 42 are rejected.  Claims 14 & 16-20 remain withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 10, 2022